Citation Nr: 1140098	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-13 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a skin rash on the upper thighs.  

3.  Entitlement to service connection for pulmonary sarcoidosis.  

4.  Entitlement to an effective date earlier than September 2, 2008, for a grant of a 100 percent disability rating for service-connected post-traumatic stress disorder (PTSD).  

5.  Entitlement to an initial rating in excess of 50 percent for PTSD for the period from September 26, 2006, to September 2, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
The RO has certified to the Board the issue of entitlement to an effective date earlier than September 2, 2008, for a grant of a 100 percent disability rating for service-connected post-traumatic stress disorder (PTSD).  As addressed in the REMAND portion of the decision below, however, the Board finds that there remains a non-final decision concerning the initial rating for PTSD.  The issue is inextricably intertwined with the effective date claim and the Board may not resolve it prior to resolution of the initial rating claim.  As such, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Bilateral hearing loss disability was not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

2.  A skin rash of the upper thighs, diagnosed as tinea, is not due to exposure to herbicides during service and is not otherwise attributable to the Veteran's period of active military service.  

3.  While the Veteran has residuals of pulmonary sarcoidosis, it is not shown to have been manifested to a compensable degree during the one-year period following the Veteran's separation from active service, is not related to presumed in-service exposure to herbicide agents, and is not otherwise attributable to his active duty military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307 (2011).  

2.  The criteria for service connection for a skin rash to the upper thighs have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).   

3.   The criteria for service connection for pulmonary sarcoidosis have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In a December 2006 letter issued prior to the adjudication of the claims, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, the December 2006 correspondence advised the Veteran of these elements.  In addition, in a July 2008 letter, the RO provided the Veteran information as to how to substantiate the claim for service connection for pulmonary sarcoidosis.  

In the December 2006 letter, the Veteran was advised that the Veteran's service treatment records were missing through no fault of his own.  When a claimant's service treatment records are unavailable, the RO should advise the Veteran to submit alternative forms of evidence to support his claims.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  Here, the December 2006 letter advised of alternate evidence he could submit to substantiate the claims.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran identified VA outpatient treatment records and those records have been obtained.  While the Veteran has referenced receiving treatment at Massachusetts General Hospital in the early 1980's, he did not provide an individualized release for the RO to assist him in obtaining the private hospital records.  He has not identified other existing relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent a VA psychiatric and audiologic examination in May 2007.  He underwent additional VA psychiatric examination in September 2008.  The examination reports reflect consideration of the Veteran's current complaints, and include appropriate examination findings and diagnoses and an opinion consistent with the evidence of record.  The Board therefore concludes that the examinations are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2011). 

He has not been afforded a VA examination in connection with the claim for a skin rash or for pulmonary sarcoidosis.  However, as explained in greater detail below, there is no indication that the disabilities are associated with his active duty military service.  Moreover, he does not have a skin condition associated with Agent Orange exposure.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  

II.  Service Connection Claims 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For certain chronic disorders, including hearing loss and sarcoidosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Veteran served as a combat medic in Vietnam and is the recipient of the Combat Infantryman Badge.  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) (2011).  

As discussed below, he alleges that hearing loss was incurred as a result of exposure to acoustic trauma in service and that a skin rash and sarcoidosis are secondary to exposure to Agent Orange.  

The Veteran served in Vietnam and is presumed to have been exposed to herbicide agents.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2010) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also satisfied: AL Amoidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The terms "soft tissue sarcoma" includes malignant schwannoma.  38 C.F.R. § 3.309(e) and Note (1) (2011). 

A.  Bilateral Hearing Loss 

The Veteran contends that he has bilateral hearing loss as a result of exposure to acoustic trauma while serving in Vietnam.  While VA outpatient treatment records are of record since 2001, they do not show reports of hearing loss or treatment for a hearing loss disability.  

He underwent a VA examination in May 2007.  At such time, he reported in-service noise exposure.  He also reported a post-service history of noise exposure including working at a printing company as a paper shipper and working as a scraper collecting scrap metal.  He also described riding in a motorcycle club for 10 years without any hearing protection.  

An audiologic evaluation revealed puretone thresholds in decibels as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
20
30
30
LEFT
35
30
25
30
35

Speech audiometry revealed speech recognition ability of 96 percent in each ear.

The diagnosis was a mild sensorineural hearing loss.  After reviewing the Veteran's claims file, the examiner opined that since the Veteran had post service noise exposure and because tinnitus only occurred once a month for a few seconds, it was less likely than not that the current hearing loss was caused by acoustic trauma during military service.  

The Board has carefully reviewed the evidence of record, but finds that the preponderance of the evidence is against the claim.  First, even after considering the Veteran's contentions, there remain evidentiary gaps in the presentation of the claim.  For instance, while the Veteran alleges that hearing impairment had its onset during service, the medical evidence does not show a hearing loss disability until many years following service discharge.  Even presuming that the Veteran was exposed to acoustic trauma while serving in combat, the Board is left with a substantial period of time in which there is no objective evidence of a hearing loss disability.  38 U.S.C.A. § 1154(b).  In this respect, the Board acknowledges that it may not categorically dismiss the Veteran's lay statements for lack of corroboration; however, it is not impermissible for the Board to consider the absence of medical evidence over prolonged periods as evidence against his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that it is not error to weigh the absence of contemporaneous medical evidence against the lay evidence of record); Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000) (noting that the evidence of prolonged periods without medical complaint can be considered).  In addition, while the Board is prohibited from exercising medical judgment, the Board cannot ignore the additional factors noted by VA examiner that resulted in exposure to acoustic trauma, namely the post-service work history at a printing company and at a scrap yard and when riding motorcycles.  

Turning to the competent medical evidence of record, the Board finds the May 2007 VA examination opinion the most probative evidence addressing the likely etiology of the hearing loss disability.  The Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, a VA examiner has reviewed the Veteran's claims file, taken a thorough history, considered various lay statements, and conducted an audiologic examination.  The examiner acknowledged that the Veteran was likely exposed to noise while serving as a combat medic in the military.  The examiner has provided a rationale that hearing loss was less likely due to his military noise exposure.  There is no contrary medical opinion evidence of record.  

Considering the Veteran's lay contentions as to the etiology of the hearing loss disability, the Board finds that he is certainly competent to describe the symptoms of hearing loss, as it is primarily a subjective disorder incapable of being substantiated by objective medical evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board, however, cannot simply ignore the VA audiology opinion against the claim that is based on an analysis of the audiologic component of the hearing loss.  The expert opinion evidence is afforded more probative weight than the Veteran's testimony.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  

B.  Skin Rash

In September 2006, the Veteran claimed entitlement to service connection for a "skin rash."  He did not specify what body part or parts were affected by the rash.  During an October 2007 VA dermatology consultation he clarified the location of the skin rash by describing a "many year hx of rash in groin and upper thighs."  He reported that he used hydrocortisone cream which helped but did not completely relieve his symptoms.  A physical examination of the inner thighs revealed scaly annular patches.  The assessment was tinea and he was prescribed Lamisal cream.  

In other records, the Veteran makes vague reference to a skin condition on the upper thighs and states his belief that such is due to Agent Orange exposure in Vietnam.  

The Board has considered this and other evidence of record, but finds that the preponderance of the evidence is against the claim.  The record does not support the Veteran's contention that a skin condition on the upper thighs is etiologically related to service and any exposure to herbicides agents.  First, while the Veteran likely was exposed to herbicide agents as a consequence of his service in Vietnam, the skin condition on the thighs, diagnosed as tinea, is not the kind of skin condition associated with exposure to herbicides.  Rather, The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  

Moreover, the skin condition was not diagnosed until thirty years following discharge from active duty military service.  Prior to such time, there is no medical evidence showing treatment for a skin condition; nor is there lay testimony showing any continuity of symptomatology since service discharge.  The Board finds that this lengthy period without treatment or reports of symptoms to be persuasive evidence against the claim.  

In short, the only evidence in support of the claim comes from the Veteran's lay testimony indicating a possible relationship between exposure to herbicides and the development of a skin condition.  The Veteran himself has not offered any explanation for his belief in such a relationship.  The Board consequently finds that his bare opinion in this regard is entitled to no probative value.  See generally, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

In sum, there is no persuasive evidence of a skin condition in service or until decades after service, and no competent or credible evidence linking a skin condition of the upper thighs to service (including to herbicides encountered therein).  As the preponderance of the evidence therefore is against the claim, service connection for a skin rash must be denied.   

C.  Pulmonary Sarcoidosis

The Veteran contends that pulmonary sarcoidosis is related to exposure to Agent Orange or is otherwise entitled to presumptive service connection under 38 C.F.R. § 3.309.  He does not describe any pulmonary symptoms during service or provide evidence of continuity of symptomatology since service discharge.  

VA outpatient treatment records indicate that the Veteran was diagnosed with sarcoidosis in 1982 at Massachusetts General Hospital when he presented with neck adenopathy.  (See March 2005 VA Rheumatology Consult.)  He refused steroid intervention and did well until April 2004 when he presented with transient ischemic attack which was thought to be secondary to neurosarcoidosis.  Pulmonary symptoms consisted of shortness of breath and exertional dyspnea. 

A January 2005 treatment note indicated that the sarcoidosis was relatively stable.  It also included the statement "Relationship b/w Agent Orange exposure and sarcoidosis."  

The Veteran underwent a VA pulmonary consultation in May 2009.  Therein, the physician noted that the Veteran developed neck adenopathy in the early 1980's and had a cervical lymph node biopsy which revealed sarcoidosis.  The physician noted that the Veteran began smoking at age 15 but in earnest at age 18.  He smoked one pack a day until quitting 20-25 years ago.  The physician noted that the Veteran was also likely exposed to asbestos at age 30 when working in a shipyard for about 6 months as a pipefitter.  

The Board has reviewed this and other evidence of record but finds that the preponderance of the evidence is against the claim.  The presumptive regulations pertaining to diseases associated with herbicide exposure are inapplicable in the present case.  The Board notes that the Veteran is presumed to have been exposed to herbicides due to his documented in-country service in Vietnam.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313a (2011).  Nevertheless, sarcoidosis is not a disease subject to the presumptive regulations pertaining to herbicide exposure.  38 C.F.R. § 3.309(e).  Accordingly, these regulations cannot serve to substantiate the claim.  

The Board acknowledges the statement contained in the January 2005 treatment note; however, this statement is not afforded any probative weight with respect to the likely etiology of the disorder.  It is unclear if the statement is a recitation of the Veteran's belief as to the etiology of the disability or the examiner's opinion.  What is clear, however, is that the one-sentence statement provides no supporting rationale.  As such, it does not serve to substantiate the claim.  

Likewise, the Board notes that the presumptive regulations pertaining to chronic diseases under 38 C.F.R. § 3.309 are unavailing.  The aforementioned clinical history documents that the Veteran was assessed with sarcoidosis as early as 1982, approximately 14 years following his discharge from service.  There appears no evidence of sarcoidosis prior to 1982, thus making it impossible for the Board to ascertain if this disability manifested to a compensable degree within the first post-service year.  These conditions were diagnosed well after the first post-service year.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, service connection for sarcoidosis cannot be established on a presumptive basis.  

Thus, the Board is left with no evidence showing sarcoidosis or symptoms of sarcoidosis during service and no evidence of continuity of symptomatology since service discharge.  The disability was initially diagnosed many years following service discharge and, other than the Veteran's unsubstantiated lay opinion, has not been linked to his active duty military service.  As such, the criteria for service connection for pulmonary sarcoidosis have not been met.  

In reaching these conclusions, the Board did consider the Veteran's own lay contentions offered in support of his claim.  The Veteran is certainly competent to describe his symptoms, and to that extent, his testimony is of some probative value.  However, as a lay person, he is not competent to offer an opinion on complex medical questions, such as whether any of his current symptoms are attributable to exposure to herbicide or asbestos in service.  Therefore, this is not a case in which the Veteran's beliefs alone can serve to establish any association between the claimed disability and service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in Footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a skin rash to the upper thighs is denied.  

Service connection for pulmonary sarcoidosis is denied.  


REMAND

The Veteran claims entitlement to an effective date earlier than September 2, 2008, for a grant of a 100 percent disability rating for service-connected post-traumatic stress disorder (PTSD).  

Historically, in a June 2007 decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective September 26, 2006.  In October 2007, the Veteran submitted a statement indicating that he was unable to work due to his service-connected disability.  He supplied two statements from family members in which they describe the severity of his service-connected psychiatric disorder.  

Later, in a May 2008 statement, the Veteran stated that he felt "that upon granting me 50% disability, not enough emphasis was given to my mental condition."  The RO interpreted these statements as a new claim for increase in the service-connected PTSD.  

An appeal consists of a timely filed Notice of Disagreement in writing, and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  

The question here is whether the Veteran's communications in October 2007 and May 2008 constitute a timely NOD with the initial rating assigned for PTSD.  With respect to a NOD, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a NOD with a determination by the RO within one year from the date that the mailed notice of the determination.  38 C.F.R. § 20.302(a). 

In the present case, the statements submitted are tantamount to a timely NOD with respect to the initial rating assigned for PTSD.  38 C.F.R. § 20.201.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  In both statements, he references the severity of the service-connected PTSD, and in the May 2008 statement the Veteran explicitly challenges the RO's evaluation of the evidence in connection with the 50 percent rating assigned for PTSD.  

In addition, the record reflects that in May 2008, the RO received additional evidence consisting of VA outpatient treatment records for the period from October to November 2007.   New evidence received prior to the expiration of the one-year time period in which to file a NOD is to be considered as having been filed in connection with the original claim.  Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. § 3.156(b).  

This NOD is still pending; and it is therefore proper to remand this claim because the Veteran has not been provided a SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Moreover, the issue an effective date prior to September 2, 2008 for the assignment of a 100 percent rating for PTSD is inextricably intertwined with the Veteran's claim for a higher initial disability evaluation for this disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the initial rating issue must be addressed by the originating agency before the Board renders a decision on the claim for an earlier effective date.

Accordingly, this matter is REMANDED for the following action:

1.  The RO/AMC must provide the Veteran and his representative with a Statement of the Case on the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD.  It should also inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the RO/AMC must ensure that all indicated development is completed before the case is returned to the Board.  

2.  Thereafter, and if additional evidence is submitted, the claim for an earlier effective date for the grant of a 100 percent rating for PTSD must be readjudicated by the RO/AMC.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


